Case 1:20-cr-10021-PBS Document 1-1 EN HABA (HEEL 2

@J5 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Investigating Agency FBI

City _Boston Related Case Information:

County _Suffolk Superseding Ind./ Inf. Case No.

 

Same Defendant New Defendant x

Magistrate Judge Case Number
Search Warrant Case Number 19-5215-JGD, 19-5216-JGD
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name _Yanging Ye Juvenile: [] Yes No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) Hunan, China

Birth date (Yr only): 1990 SSN (last4#): Sex Fo Race: Asian Nationality: Chinese

Defense Counsel if known: Address

Bar Number

 

U.S. Attorney Information:

 

 

 

AUSA ____B. Stephanie Siegmann Bar Number if applicable
Interpreter: Yes [| No List language and/or dialect: Chinese/Mandarin
Victims: [_ ]Yes [¥]No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No

Matter to be SEALED: [| Yes No

[V ] Warrant Requested [| Regular Process [] In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[ ]Already in Federal Custody as of in

[ JAtready in State Custody at [ [Serving Sentence [Awaiting Trial
[Jon Pretrial Release: | Ordered by: on

Charging Document: [_ [complaint [| Information Indictment

Total # of Counts: [  ]Petty __— [__]Misdemeanor —— Felony

Continue on Page 2 for Entry of U.S.C. Citations
I hereby certify that the case numbers of any prior procéedings
accurately set forth above. VY,

Date: 1/28/2020 Signature of AUSA:

    

proce a Magistrate Judge are

  

 
Case 1:20-cr-10021-PBS Document 1-1 Filed 01/28/20 Page 2 of 2

J§ 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Yanqing Ye

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers
Visa Fraud
Set] 18U.S.C. § 1546 1

Making Materially False Statements
Set2 18 U.S.C. § 1001(a)(2) 2

 

 

Acting as a Agent of a Foreign Government
Set3 18U.S.C.§ 951 3

 

Conspiracy
Set4 18U.S.C. § 1001(a)(2) 4

 

 

Set 5

 

 

Set 6

 

Set 7

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

Set 12

 

 

Set 13

 

 

Set 14

 

Set 15

 

 

ADDITIONAL INFORMATION: SW nos. 19-mj-04554, 19-mj-04556, 19-mj-04557, 19-mj-04558-DHH

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
